Opinion issued February 19, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00948-CV
                            ———————————
                    IN THE INTEREST OF S.E.W., a Child



                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-06519J



                          MEMORANDUM OPINION

      Appellant, L.W., has filed a motion to dismiss her appeal from the trial

court’s order terminating her parental rights to her minor child. No other party has

filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1),

(c). Further, although appellant failed to include a certificate of conference in her
motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.




                                           2